DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments/Response filed on 1/17/2022. The abstract has been amended. Claim 1 has been amended. No additional claims have been added. Claims 2-3 and 8-18 have been cancelled. Claims 1, 4, 5 and 7 are currently pending and have been examined. 

Response to Amendment
The examiner fully acknowledges the amendments made to the abstract and claim 1 filed on 1/17/2022. The Applicant’s amendments to the abstract is sufficient to overcome specification objection. The Applicant’s amendments to claim 1 are sufficient to overcome the rejection of claim 1, 4,7, and 8 based upon the USC 35 102(a)(1)/(2) rejection in view of Spyra from the previous office action, thus the rejection is set forth has been withdrawn. A new rejection is set forth herein and made final necessitated by amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spyra (US Patent No. 2305461) in view of Bauer Smiles (found at: https://www.bauersmiles.com/2014/03/tooth-width-length.html/),  and further in view of Solanki (US Patent No. 6314605).
In regards to claim 1, Spyra discloses
 	A toothbrush (toothbrush: page 2 column 1, line 12) comprising: 
a handle (brush handle 2); 
a head connected to the handle and comprising a first surface (a plate one with the handle: claim 1 line 1-2), a distal circumference provided at a front end of the first surface, a proximal circumference provided at a rear end of the first surface, a longitudinal axis, and a lateral axis (see annotated fig. 6 below);
a plurality of first cleaning elements provided at the front end of the first surface along the distal circumference of the first surface (see annotated fig.6 below); 
a plurality of second cleaning elements provided at the rear end of the first surface (see annotated fig.6 below; and 
a tooth space corresponding to a space provided on the first surface between the first and second cleaning elements (forming a substantially circular space so as to substantially one tooth: Page 2, column 1, lines 23-24; See annotated drawing below);

    PNG
    media_image1.png
    306
    785
    media_image1.png
    Greyscale

wherein the handle (brush handle 2) is connected to the rear end of the first surface (see annotated fig. 6 below), 
wherein the tooth space is provided in an elliptical shape having the longitudinal axis of the head as a major axis (see annotated fig. 6 below),
wherein a center of the tooth space is disposed in the front end of the first surface (see annotated fig. 6 below), 
 
    PNG
    media_image2.png
    337
    829
    media_image2.png
    Greyscale

wherein the first cleaning elements are provided in a semi-elliptical shaped region having a predetermined width (see annotated fig. 6 below).

    PNG
    media_image3.png
    306
    822
    media_image3.png
    Greyscale

Spyra fails to disclose that the tooth space is provided to accommodate an average-sized molar tooth of people. Bauer smiles provides dimensions for the average lengths and widths for different dimensions of the main classifications of teeth within the human mouth, including the first, second, and third molars. Since Spyra’s desire was to create a “space so as to substantially surround one tooth”, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spyra to incorporate the teachings of the Bauer Smiles in order that the tooth space could accommodate a human molar tooth.

Spyra fails to disclose that the second cleaning elements are provided in a region having an area corresponding to 40% to 60% of an area of the first surface. 
However, Solanki teaches “maximize the benefits of the invention it is necessary that, not only are the tufts spread apart at the base, but also that they do not interfere at the free ends in a way which would impair their individual movement when the brush is use (Solanki column 4 lines 39-43)…In preferred embodiments, the average distance (G) between neighboring tufts in adjacent groups is in range from about 0.15%L/(N-1) to about 0.3*L/(N-1) (Solanki column 5 lines 18-21).” Solanki teaches a relationship that can be explained through an equation for how much of the brush head should have tufts and how much should be without. 


Regarding claim 4, Spyra as modified in claim 1 discloses 
 The toothbrush of claim 1, wherein the tooth space. 
Spyra fails to disclose that the tooth space has a maximum length of 8mm to 12mm along the longitudinal axis. 
However, Bauer Smiles discloses the crown width fl (faciolingually), which corresponds to the same dimension as Sun’s length along the longitudinal axis, to on average be between 7.7 mm in the first premolar mandibular to 11.5 in the first molar maxillary. 


Regarding claim 5, Spyra as modified in claim 1 discloses
The toothbrush of claim 1, wherein the tooth space. 
Spyra fails to disclose that the tooth space has a maximum width of 4mm to 7mm along the lateral axis of the head. 
However, Bauer Smiles discloses the crown width md (mesiodistal), which corresponds to the same dimension as Sun’s width along the lateral axis, to on average be between 7.0 mm in the first premolar mandibular to 11.4mm in the first molar mandibular. 
Spyra as modified discloses that the tooth space should possess a maximum width, but is silent to the specific dimension or a range for the width to fall within. Again, Spyra fails to explicitly disclose 

Regarding claim 7, Spyra as modified in claim 1 discloses
The toothbrush of claim 1, wherein the tooth space. 
Spyra does not disclose the tooth space “is provided in a region having an area corresponding to 30% to 50% of an area of the first surface”. 
However, Solanki teaches “maximize the benefits of the invention it is necessary that, not only are the tufts spread apart at the base, but also that they do not interfere at the free ends in a way which would impair their individual movement when the brush is use (Solanki column 4 lines 39-43)…In preferred embodiments, the average distance (G) between neighboring tufts in adjacent groups is in range from about 0.15%L/(N-1) to about 0.3*L/(N-1) (Solanki column 5 lines 18-21).” Solanki teaches a relationship that can be explained through an equation for how much of the brush head should have tufts and how much should be without. 
.

Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered but they are not fully persuasive. The amendment is sufficient enough to overcome the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being clearly anticipated by Spyra (US Patent No. 2305461). However, the limitations that were incorporated into claim 1 from claims 2, 3, and 15 were not previously considered allowable material in light of the references used in the 35 U.S.C. 103 rejection of those respective claims. It is acknowledged that they further clarify the desired geometry and are supported by the figures and 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
In this case, regarding the limitations expressed in the original claim 15 that were moved into claim 1, it is acknowledged that two groups of cleaning elements, qualified as a first and second cleaning element respectively intended for cleaning different areas of the mouth, the first cleaning elements for the periodontal pocket and the second for cleaning occlusal surfaces of teeth, as stated within the specifications. Although Spyra’s reason for having a space for the tooth space is different than the applicant’s, the structure is still present. As for the distinction that there are “two or more hollow spaces”, those hollow spaces, two or more, are circumscribed by cleaning elements. Therein, Spyra is capable of having at least a first and second cleaning element. 
Solanki provides teaching on the amount of overall surface area of the toothbrush head being allocated for toothbrush bristles being related to the number of clusters of bristles. While Solanki doesn’t disclose a “tooth hole”, and the tufts separated into groups would not have the same orientation as the tooth hole as featured in the applicant’s or “enclose” a tooth, the focus of it was incorporating the teachings of that relationship between open and occupied space. 
Smiles is there to provide a reference that as Spyra would make a space to accommodate a tooth, being aware of the dimensions for teeth would be necessary in order to do so. 
Therefore, the arguments are not persuasive, and all pending claims remain rejected under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JASON KHALIL HAWKINS/
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723